552 F.2d 1141
ATLANTIC RICHFIELD COMPANY, Plaintiff-Appellee,v.CRA, INC., Defendant-Appellant.
No. 75-4125.
United States Court of Appeals, Fifth Circuit.
May 27, 1977.

Michael D. Stewart, Houston, Tex., for defendant-appellant.
William B. Browder, Jr., Harrell Feldt, Midland, Tex., William J. Bonner, Dallas, Tex., for plaintiff-appellee.
Before GEWIN, RONEY and HILL, Circuit Judges.
PER CURIAM:


1
After reading the briefs, hearing oral argument, and carefully reviewing the record, we affirm on the basis of the carefully reasoned Memorandum Opinion of the district court.  Atlantic Richfield Company v. CRA, Inc., 430 F.Supp. 1299(N.D.Tex.1975).


2
AFFIRMED.